Citation Nr: 1455117	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus (diabetes).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2007 and June 2009 of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the relevant procedural history of the Veteran's claims is instructive.  The May 2007 rating decision on appeal granted service connection for diabetes and assigned a 10 percent disability rating.  Following the Veteran's notice of disagreement, in an April 2008 rating decision, the RO increased his rating to 20 percent, effective the date of his original claim.

The Veteran's claim for a TDIU was denied in a June 2009 rating decision.

In April 2011, the Veteran testified in a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In an April 2012 decision and remand, the Board considered 10 issues.  Of most relevance here, the Board denied the Veteran's claim to reopen his previously denied claim for service connection for chloracne, and it remanded the Veteran's claims for an increased initial rating for diabetes and for a TDIU.  

The Veteran appealed the denial of his claim to reopen to the Court of Appeals for
Veterans Claims (Court).  In January 2013, the Court approved a Joint Motion for
Remand that vacated the portion of the Board's April 2012 decision dealing with this claim and remanded it to the Board for further development.  

In an August 2013 decision, the Board denied the claim to reopen; this is a final denial of that claim, and it is therefore no longer before the Board.  The Board also remanded the claims for an increased initial rating for diabetes and for a TDIU for further development.

The development ordered by the Board's two remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of these issues, the Veteran separately perfected an appeal on the issue of entitlement to a compensable initial disability rating for renal failure with hypertension.  He has been scheduled to testify before the Board on this issue in January 2015, so that issue will not be addressed in the decision below.


FINDINGS OF FACT

1.  The Veteran's treatment for diabetes requires the use of insulin and a restricted diet, but does not require regulation of activities.   

2.  The Veteran is currently service-connected for eight disabilities; he has one disability rated at 40 percent or higher, and his combined rating is 90 percent.  

3.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code (DC) 7913 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to the TDIU claim, as this issue is being granted, no analysis of the duties to notify or to assist is warranted.  

With respect to the Veteran's diabetes claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

As to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have also been obtained.  Over the course of his appeal, the Veteran has undergone numerous VA examinations.  The record does not reflect that these examinations are inadequate for rating purposes.  Instead, they served as the basis for the initial grant of service connection, and they contain sufficient information to rate the Veteran under the applicable Diagnostic Code.  

The Veteran testified at a video conference hearing before an Acting Veterans Law Judge in April 2011.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding officer at a hearing must fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim at issue.  That said, the AVLJ asked specific questions directed at whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Though the AVLJ did not specifically identify any pertinent evidence not already associated with the claim file, the Veteran volunteered his treatment history and symptoms since service.  The Veteran is thus not shown to be prejudiced on this basis.  

Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Instead, the hearing focused on the elements necessary to substantiate the claim at issue here.  The Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The duties imposed by Bryant and 38 C.F.R. § 3.103(c)(2) have been satisfied.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Evaluation of Diabetes

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's type II diabetes mellitus has been evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  

A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  Ratings in excess of 40 percent require regulation of activities in addition to other, more severe manifestations of diabetes.  

The term "regulation of activities" is defined as an "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a claimant's diabetes to warrant a rating in excess of 20 percent, "it must be shown that a regulation of these activities is medically necessary."  Id.  

In reviewing the Veteran's voluminous treatment records, the Board finds no evidence that the Veteran's treatment for his diabetes requires regulation of activities.  

First, none of the Veteran's VA examinations reflect that his activities are to be regulated.  A December 2007 examination, for instance, reflects that the Veteran treats his diabetes with a restricted diet and oral medication.  The examiner specifically noted that the Veteran "has not been advised to restrict his activities and, in fact, reports that to help control his diabetes he walks on a regular basis."  A May 2012 examination noted that the Veteran's diabetes does not require regulation of activities.  A December 2012 addendum to that examination reiterated that "regulation of activities to prevent hypoglycemic events is not necessary."  Most recently, a September 2013 VA examination determined that regulation of activities is not required.  

Second, none of the Veteran's VA treatment records reflect that he has been ordered to regulate his activities on account of his diabetes.  Indeed, these treatment records show that the Veteran had been instructed to exercise.  

Finally, there is no evidence in the private treatment records that the Veteran's diabetes requires regulation of activities.  A July 2007 record from Foothills Nephrology, for instance, reflects that the Veteran treated his diabetes with oral agents.  This record made no mention of regulation of activities.  More recently, a January 2013 record from the Carolina's Center for Diabetes and Endocrinology shows that the Veteran is "following a diabetic diet and has increased his exercise."

The Veteran has been inconsistent in stating whether he has been ordered to regulate his activities to treat his diabetes.  In his May 2007 notice of disagreement, the Veteran stated that he is "on a restricted diet along with limited activities."  However, in a May 2008 letter, he stated that, in an effort to treat his diabetes, he takes pills, follows a restricted diet, and exercises.  

To the extent that the Veteran contends that regulation of activities has been ordered, this contention is directly contradicted by the private and VA medical treatment evidence of record.  This contradiction renders the Veteran's statements not credible.  Even if the Board found the Veteran to be credibly, his statements are outweighed by the numerous private and VA medical records finding that regulation of activities is not required.  

Absent competent and credible evidence of regulation of activities, the criteria for a 40 percent rating or higher for the Veteran's diabetes have not been met.  

With regard to extraschedular consideration, the evidence shows that the Veteran's service-connected diabetes requires the use of insulin and a restricted diet; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  There is no allegation or evidence that the Veteran's diabetes results in symptoms not considered by the applicable Diagnostic Code.  To the extent that the Veteran's diabetes results in secondary complications (such as hypertension, renal failure, and peripheral neuropathy), these specific disabilities have been separately service-connected.  Quite simply, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for diabetes is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for type II diabetes mellitus; there is no doubt to be resolved; and a disability rating in excess of 20 percent is not warranted.  

III.  Entitlement to TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The Veteran is currently service-connected for eight disabilities: posttraumatic stress disorder (PTSD), rated at 70 percent; glaucoma, rated at 30 percent; diabetes, rated as 20 percent; tinnitus, rated at 10 percent; peripheral neuropathy of the bilateral lower extremities, rated at 10 percent for each extremity; and bilateral hearing loss and renal failure with hypertension, each rated as noncompensably disabling.  The Veteran's combined rating is 90 percent.  The Veteran meets the schedular criteria.  

The evidence also shows that his service-connected disabilities prevent him from securing or following substantially gainful employment.  

At his April 2011 hearing, the Veteran testified regarding the impairment presented by his PTSD.  He stated that, at his last job, his symptoms led to confrontations with his supervisor and irritable interactions with the patrons he drove.  He also spoke of difficulties with absenteeism related to his PTSD symptoms.  

This description is corroborated by the medical evidence of record.  The Veteran's PTSD examinations have frequently found that his PTSD symptoms result in occupational impairment with deficiencies in most areas.  A May 2012 examination also noted that the Veteran's chronic sleep impairment, anxiety, and irritability would impact his employability.  The examiner further noted that the Veteran's PTSD medication interfered with his ability to concentrate and focus.  

The Veteran has undergone numerous VA examinations; while the examiners have not concluded that the Veteran's service-connected disabilities individually would result in an inability to secure or follow a substantially gainful occupation, there is no opinion regarding how the Veteran's disabilities collectively impact his employment.  

Considering the myriad of issues for which the Veteran is service-connected, the Board finds it difficult to imagine any occupation that the Veteran could secure or follow.  His neuropathy, glaucoma, and diabetes would certainly impact physical labor.  His neuropathy would make sitting at a sedentary job more difficult, and the irritability resulting from his PTSD would no doubt impact sedentary employment as well.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation; a TDIU is thus warranted.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


